                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

ORIGHOYE DENNIS IYONSI,                 )   CIVIL NO. 19-00429 JAO-KJM
                                        )
             Plaintiff,                 )   ORDER (1) DISMISSING ACTION
                                        )   AND (2) DENYING APPLICATION TO
      vs.                               )   PROCEED IN FORMA PAUPERIS AS
                                        )   MOOT
HONOLULU POLICE                         )
DEPARTMENT,                             )
                                        )
             Defendant.                 )
                                        )

           ORDER (1) DISMISSING ACTION AND (2) DENYING
       APPLICATION TO PROCEED IN FORMA PAUPERIS AS MOOT

      Before the Court is Plaintiff Orighoye Dennis Iyonsi’s (“Plaintiff”)

Application to Proceed In Forma Pauperis (“IFP Application”), filed September 4,

2019. For the reasons set forth below, the Court DISMISSES this action and

DENIES the IFP Application as moot.

      Plaintiff commenced this action on August 12, 2019 and filed an Amended

Complaint on August 15, 2019. On August 29, 2019, the Court issued an Order

(1) Dismissing Complaint and (2) Denying Application to Proceed in Forma

Pauperis (“Order”). ECF No. 8. The Court dismissed the Amended Complaint

because the basis for jurisdiction was unclear and Plaintiff failed to state a claim

upon which relief could be granted. Although the Court granted Plaintiff leave to

amend, it prohibited Plaintiff from reasserting 34 U.S.C. § 12601 (formerly
codified at 42 U.S.C. § 14141) or 18 U.S.C. §§ 241, 242 and 245 as a legal basis

for his claims. Id. at 9. The Court directed Plaintiff to: (1) identify a proper basis

for the Court’s jurisdiction; (2) provide applicable legal authority; and (3) assert

sufficient facts to demonstrate that he is entitled to relief. Id. The Court further

instructed that Plaintiff’s pleadings should not be presented in the form utilized for

his Complaint and Amended Complaint; that his pleadings should not contain a

“questions presented” section, table of contents, or table of authorities; and that

pursuant to Federal Rule of Civil Procedure (“FRCP”) 10(b), his claims should be

stated in numbered paragraphs, each limited to a single set of circumstances. Id.

The Court cautioned Plaintiff that his failure to cure the defects identified in the

Order would result in the dismissal of this action. Id. at 10-11.

      Plaintiff responded by filing a document titled “Opposition Motions to Order

of Dismissal and Denial of In Forma Pauperis.” ECF No. 10. The Court issued an

Entering Order (“EO”), explaining that to the extent Plaintiff’s document could be

construed as a motion for reconsideration, he failed to provide any factual or legal

bases for relief. ECF No. 12. The Court again admonished Plaintiff that his failure

to comply with the Order in all respects would result in the dismissal of the action.

Id.

      On September 26, 2019, Plaintiff filed a Second Amended Complaint

(“SAC”). ECF No. 16. With the exception of a couple of changes on the cover


                                           2
page, the SAC is identical to the Amended Complaint, which the Court already

reviewed, discussed, and dismissed. In short, the SAC violates the Order.

       Courts do not take failures comply with Court orders lightly. FRCP 41(b)

authorizes the Court to sua sponte dismiss an action for failure “to comply with

[the federal] rules or a court order.” Fed. R. Civ. P. 41(b); Hells Canyon Pres.

Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Unless the Court

in its order for dismissal otherwise specifies, a dismissal under this rule operates as

an adjudication upon the merits. Fed. R. Civ. P. 41(b).

       To determine whether dismissal is appropriate, the Court must consider five

factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

court’s need to manage its docket; (3) the risk of prejudice to defendants/

respondents; (4) the availability of less drastic alternatives; and (5) the public

policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291

F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61

(9th Cir. 1992)). Although the Court recognizes that Plaintiff is proceeding pro se,

he is not exempt from complying with all applicable rules. Local Rule 81.1(a)

(“Pro se litigants shall abide by all local, federal, and other applicable rules and/or

statutes.”).

       In view of Plaintiff’s violation of the Court’s Order, the Court finds that the

Pagtalunan factors support dismissal of this action. The public’s interest in


                                           3
expeditious resolution of this litigation strongly favors dismissal, Pagtalunan, 291

F.3d at 642 (quoting Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999))

(“The public’s interest in expeditious resolution of litigation always favors

dismissal.”) (quotations omitted), as does the Court’s need to manage its docket.

Id. (citing Ferdik, 963 F.2d at 1261). Moreover, there is no risk of prejudice to

Defendant, as it has yet to be served.

      Finally, there are no less drastic alternatives available at this time. Plaintiff

already amended his pleading once as a matter of course, and the Court provided

him with an opportunity to amend. The Court clearly identified the Amended

Complaint’s deficiencies and outlined the requirements for curing the identified

defects. Instead of endeavoring to address those deficiencies in the one-month

window provided by the Court, Plaintiff elected to refile the same deficient

pleading with a different title. Because it is the same pleading, not only did

Plaintiff violate the Order’s requirements, the SAC is subject to dismissal for the

same reasons articulated in the Order.

      This case cannot proceed without a viable operative pleading, and Plaintiff’s

disregard of the directions and admonishments in the Order reflects his

unwillingness to comply with rules and orders. Notably, Plaintiff has not

established a basis for this Court’s jurisdiction, as he must, Kokkonen v. Guardian




                                           4
Life Ins. Co., 511 U.S. 375, 377 (1994), and absent subject matter jurisdiction, the

case must be dismissed. See Fed. R. Civ. P. 12(h)(3).

      The Court concedes that the public policy favoring disposition of cases on

their merits weighs against dismissal. However, considering the totality of the

circumstances and because all of the preceding factors favor dismissal, this factor

is outweighed.

      For these reasons, the Court DISMISSES this action. In light of the

dismissal, Plaintiff’s IFP Application is DENIED as moot.

                                  CONCLUSION

      In accordance with the foregoing, the Court DISMISSES this action and

DENIES Plaintiff’s IFP Application as moot.

      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, September 30, 2019.




CIVIL NO. 19-00429 JAO-KJM; IYONSI V. HONOLULU POLICE DEPARTMENT; ORDER (1)
DISMISSING ACTION AND (2) DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS
APPLICATION AS MOOT


                                          5
